                                                                        CLERK'
                                                                             S OFFICE U,S. DIST.O tJU
                                                                               ATROANOKE,VA
                 IN TH E U N ITED STATE S D ISTRICT COU RT                         FILED
                 FO R TH E W E STERN D ISTRICT O F W RGIN IA
                          H AR M SON BU RG D IW SIO N                         DEC 2i 2219
                                                                          JULIA C,       ,nlr:Q*
                                                                          Y:                    '
U N ITE D STATES O F AM RRICA                                                 D       cueRK ,
                                                                                            :;
                                                                                            -s
                                                                                             '
                                                                                             ?
                                                                                             g;;
                                                 CivilA ction N o.5:11-CR-0044
V.


BARN ETT SOUTH AT.L DILLM AN ,Jr.y               By:M ichaelF.U rbansld
                                                 ClliefUnited StatesDistrictJudge
      D efendant

                            M EM O RAN D U M O PIN ION

      Onluly19,2019,defendantBatnettSouthallDillman,lr.,representedbycolm sel,filed
amodon tocorrectaclericalerrorinthepresentenceinvesdgation reportITTPSR'')prepared
in lliscasein 2013,to which the govetnm entresponded.ECF N os.178,181.Fozthereasons

discussed m ore fullybelow,thecourtD EN IE S D illm an'sm odon.

1.Background

      O n August27,2012,D illm an entered into apleaagreem entputsuantto Rule 11 ofthe

FederalRules of Crim inalProcedure in which he pled guilty to Count 1 ofg Superseding

Indictm ent that charged him with conspiting to possess wit.
                                                           h intent to distribute and

distributingonekilogram ormoreofphencyclidineI<TCP''Iand280gramsormoreofcocaine
base.In addidon,the govetnmenthad flled an information pursuantto 21 U.S.C.j 851,
subjecdngDillman to anincreased penalty.Dillman agteed and sdpulatedthathehadbeen
convicted offelony possession w1t.
                                 11intentto distribute cocaine in Prince G eorge's County,

M aryland in 2002.ECF N o.52 at3.D illm an entered llis/.
                                                        1111 plea the sam e day.ECF N o.

51.
      ThePSR classihed D illm an asa cateeroffenderand calculated histotaloffense levelat

34 and hiscriminalhistorycategory asV 1,wbich zesulted in a Sentencing G uidelinestange of

262 to 327 m onths.H e faced a statutory nainim mn of20 yeats.The governm entsoughtan

upwatd vatiance to 480 m onthsbased in partupoh the factthatD illm an had sold PCP to a

person who ingested itand then caused an autom obile accidentthatresulted in the death ofa

23-year-old Nvonlan.

       On A pril24,2013,D illm an was sentenced to incarceradon for 420 m onths to be

followed by a lo-yeat tet.m of supervised telease.ECF N os.98,103.O n April 15,2015,

D illm an'ssentencewasreduced to 210 m onthsbased on asubstandalassistance m oéon flled

by thegovernm ent.ECF N o.143.

      D illm an is now before the courtatguing thatthe PSR in hiscase classified him as a

cateetoffenderon the basisoftht'eeprioz felony convicdonsand thatthe classifkation w asa

naistake.Heassertsthatthernistakeissubjectto correcdon underRule36oftheFedetalRules.
of Crim inalProcedure and that if it is corrected and he is no longer considered a career

offender,he willbe entitled to a sentence ofHm e setved and im m ediate telease.H e m akes

sim ilar atgum ents with regard to the pdor state courtconvicdons being used to calculate

ctiminalllistorypointsand asabasisfotthej851enhancem entinlniscase.Thegovernment
counters thateven ifam istakewere m ade in the PSR,Rule 36 isnotthe correctprocedutal

m echai sm to correctthe error.
II.Analysis

A.Rule 36 and CareerO ffendetGuidelines

       Rule36 oftheFedetalRulesofCriminalProcedtzteptovidesthatffl.Alftetgiving any
nodceitconsidersappropriate,thecouttmayatanyHmecorrectaclericaletrorinajudgment,
order,ozotherpartofthe record,orcorrectan errorin therecord arising from an oversight

or onaission.''Rule 36 m ay serve asa m eans for a defendantto obtain resentencing when a

cledcalerror T<likely resulted in the im posidon of a longer sentence than would have been

imposed absenttheerroz.''UnitedStatesv.Vanderhorst,927F.3d 824,827(4th Cir.2019)
(cie g United Statesv.Powell,266 Fed.App'x263,265 (4th Cit.2008)).W hilefinalityin
judicialptoceedingsisanimpoztantinterestandreqlaitesthatjudicialand substandveerzors
be laid to restafter specihed tim e periods,when an errotisputely clerical,like a scrivener's

etzor,orrecorcling error,ffftl'lepolicy offm alityisttumped and a colzttisauthorized to correct

theerroratan fqme.'''Id.(cidngPowell,266Fed.App'xat265-266)(emphasisin original).
ffForcing a defendant...to spend yearslongerin prison solely due to a data entty ertor for

whichhehadnotesponsibilityservesnolegal,judicial,orpublicintetest,ismanifestlyunjust,
andiswhyRule36exists.''Id.In addidon,ffgtjhereisno disputethataPSR ...consdtutesan
fotherpartofthezecotd'am enableto correctionundetRule36.::J.Z at826.
       In order to qualify asa career offenderunder the sentencing gaidelines,a defendant

m usthavetwo priorfelonyconvictionsforeitheractim eofviolenceoraconttolled substance

offense.U.S.S.G.j4BI.I.In Vanderhorst,thepeédonerftled aRule36m otion to challenge
a statem ent in l'
                 lis PSR that four of his preclicate offenses were ffcontrolled substance

offenses,''makinghim subjecttoacareeroffenderdesignaéonunderU.S.S.G.j4BI.I.The
offensesy''makinghim subjecttoacareeroffenderdesignadonunderU.S.S.G.j4BI.I.The
co'lt'tfound thatone ofthe three predicate offensescited itzthePSR w asfftainted by clerical

ettor'?becauseitw asincorrectlycharactetized asTfconspiracyto selland delivercocnine''when

he actually had been convicted of T<conspiracy to ttaffkk cocaine by transportadon.''

Vanderhorst,927 F.3d at826.Theetrorin thePsR wasattributableto an im pzoperdescripdon

oftheoffensein thestatecourtelecttonicdatabase.Li

      But even elim inating the tninted predicate offense, Vanderhorst still had three

tem qining pzior convicdons which w ere sufûcient to support applicaéon of the cateer

offender guideline.1daat828.Vanderhorstargued thatt'wo of the ptior convictions for
Th afficking heroin by possession'' and fftrafficking heroin by transportadon'' did not

consém te Tfcontrolled substance offenses''because they did notrequire the fTtm anufactute,

im port,export,disttibudon,ordispensingr'ofa controlled substance.Vanderhorst,927 F.3d

at828(citingU.S.S.G.j4B1.2@ ).However,thecout'tfoundthatVanderhorstwasmakinga
substanéve argumentthathecould haveraised butdid notatllisoriginalsentencing.Ldaat

828.Thus,lais challengesto the characterization ofhis prior heroin traffkking convicdons

werenotcognizableunderRule36.Ld.a
C.Application ofR ule 36 to D illm an's Case

       ln thiscase,D illm an arguesthatthePSR etroneously concluded thathe wasa career

offenderbased on two priorconvicéonsforpossession with intentto delivercocninein Pzince

G eotge'sCounty,M aryland,and oneconviction fordistribudon ofcocaineitlPrinceG eorge's

County,M aryland.O n the ftrstpossession wit.h itltentto delivet offense hew as arrested on

July 26,2002 and convicted on M arch 14,2003.On the second distribuéon offensehewas

                                             4
arzested onJulf23,2005and convicted on April28,2006.On thethird offense,hewas
arrested on Septem ber8,2005 and convicted on April6,2006.ECF N o.101 at10-12.

      Dillman pointsoutthattheSentencing GuideEnesdehneacareeroffenderas(1)a
defendantwhowasatleast18yearsoldatthetimeoftheinstantoffenseofconvicdon;(2)
the instant offense of conviction isa felony controlled substance offense;and (3) the
defendanthasatleasttwo pdorfelony convictionsofeitheracrim eofviolenceoracontrolled

substance offense.U.S.S.G.j 4B1.1(a) (emphasis added).The term fftwo prior felony
convicdons'' m eans that <fthe defendant com m itted the instant offense of convicéon

subse uentto sustaining atleasttwo felony convicéons ofeither a cHm e ofviolence ot a

cpnttolled substance offense.7?U.S.S.G.j 4B1.2(c) (emphasis added).ffx'he date that a
defendant sustained a conviction shallbe the date that the guiltof the defendanthas been

established,whetherby gtul
                         'typlea,tdal,otpleaofnolo contendere.''Id.

       In D illm an's case,Count 1 ofthe Superseding lndictm entcharged him wif.
                                                                               h a dmzg

conspiracy beginning ffno laterthan 2001 and condnuing untilM arch 14,2012.11ECF N o.24.

Also,the factualbasis subnlitled on August27,2012 stated thatthe conspiracy had been in

effectffoverthelastten yeazs.''ECF N o.53.D illm an argtzesthatbecausehewasconvicted of

tlle predicate offensesin 2003 and 2006,the offenseswere notcom m itted beforetheinstant

offenseand theteforearenottfpriorfelonyconvicdons''forpurposesofdete= iningllisstatazs

ajacateeroffender.D illm an assertsthatthePSR should becortected to rem ove the offender

classifk ation and thatllis sentencing guidelines should be recalculated on the basis ofdtnlg

weight7anyadjustments,and hiscriminalhistorp
                          .
      D illm an also contendsthatthetllreepredicateoffensesaccountforsixofeightcHm inal

historypointsin the PSR,butthey should notbe used to establish crim inallzistory conduct

becausetheyarerelevantconductto theinstantoffenseundezU.S.S.G.j1B1.3(a)(1).That
guideline definesffrelevantconduct''in partasconductthatoccurred dudng the com m ission

of the offense of convicéon,in preparaéon for that offense, or in attem pdng to avoid

detecdon ottesponsibility forthe offense.D illm an assertsthatthe eatlieroffenses occurred

duting theoffense ofconvicdon and thuscannotbe counted forcHm inalhistorypoints.

      Finally,Dillman arguesthatthej851enhancementalsoiswithoutfoundadon because
21U.S.C.j841(b)(1)(A)applieswhentheinstantoffenseiscommittedafterthepriorfelony
rltnlgconviction.ln Dillman'scasethej851nodcereferred to aconvicdon thatoccurred on
M arch 14,2003,and theteforeoccutred during,tatherthan pziorto,the conspiracy.

      Thefederalrulesdo notdefine ffclericalerror,''butcourtshave held thataclericalerror

ffçmustnotbeoneofjudgmentorevennaisidendficaéon,butmerelyofrecitaéon,ofthesort
thata clerk or am anuensism ightcom m it,m echarlicalin natute.'''Connorv.United States,

No.DLC 09-0424,2011W L 1322402,*3 @ .Md.2011)(quodngUnited Statesv.Robinson,
368F.3d653,656(6thCir.2004)(quodngintutnUnitedStatesv.Btztd,86F.3d285,288(2d
Cit.1996)).
      In Powell,the collf'tnoted thatffgtjheerrotsmostcommonly subjectto correcéon
underRule36 are ...zecorcling orscrivener'serrorsthatm akea clifference.''Pow ell,266 Fed.

App'x.at266.Rule36 hasbeen used to amend ajudgmentto includean obviously omitted
forfeitateorder,correctajudgmentthaterroneously citedtheconttollingstamte,correctthe
amountofaresdttzdon ordez,andto correctajudgmentto referto alesserincluded offense
to which the defendantpled gut
                             'lty rather than to the chatge contained in theinctictm ent.JCL
                                                                                         -.




(internalcitadonsomitted).SeealsoUnited Statesv.McLean,CHminalNo.W DQ-10-0531,
2012W L 259322,*2n.8@ .Md.2021)(collectingcasesandcitingexnmplesofclericalertors
toincludewzittenjudgmentstatingdefendanthadbeenconvictedunderstamtedifferentftom
thatotallyimposedbythecourt;statementinjudgmentthatdefendantwassentencedto77
m onthsin prisonw hen courthad orally im posed 83-m onth sentence;and statem entin written

judgmentthatsentenceswouldt'unconcurrentlywhencourthadpronouncedthattheywould
nm consecudvely)and Black v.United States,No.2:94-CR-15-BO-9,No.2:14-CV-35-BO,
2015W L 12916995,*1 (E.D.N.C.2015)(denyingRule36moéon to correctHtnlgquantityin
PSR when courtm adethecllnng quandtyhndingsitselfand noting thatwhatpeddonetactually

soughtwasto amend theamountofdrugsfoundbythecourtatsentencing).
       In tbiscase,D illm an does notargue thatthe PSR conte s errorsw1t.
                                                                        11regatd to the

dates of lsis prior offenses,e.g.,that he was convicted ofan offense in 2003 but the PSR

incorrectlystateshewasconvictedin 1998,which mightbe subjectto correcéon underRule
36. lnstead, he argtzes that the convicdons do not m eet the definition of ftprior felony

conviction''becausetheywetenotcom m itted ptiorto theinstantconvicdon,thatthey cannot

be used to establish czim inalhistory becausethey arerelevantconductto the instantoffense,

and thatthe j 851 enhancementiswithoutfoundaéon because theinstantoffensewasnot
comm itted afterthepriorfelony drug convicdon.

       Atsentencing,thecotutm adefndingsbased on thePSR thatD illm an had atleasttwo

priot felony convicéons foreithera ctim e ofviolence ora controlled substance offense,that

hewasa career offender,and thathe had a careercrim inall'
                                                        listory categoryofVI,giving lnim
aguidelinesrangeof262 to 327m onths.Sent.Hr'g Tr.,ECF N o.133 at9-11.1These finclings

werelegalconclusionsbased on accurate factsstated in thePSR.Although D illm an couches

hisargum entsitlterm sofclericalerrors,the essence ofhis argum entisthatthe convicdons

should not have been used as a basis for the career offender designaéon, the j 851
enhancem ent,or the Guidelinescalctzladon.H ow ever,ifmistakeswerem ade,they were not

cledcal or scrivener errozs. Rather,any errot in the use of the prior convicdons was a

substandve legalerrorand Rule 36 doesnotcontem plate correcdon ofsuch an error.

      For tllis reason,D illm an's m otion to correctthe PSR in lzis case,ECF N o.178,is

D EN IED .An appropriateordetwillbe entered.

      Itis so O RD E RE D .

                                               s-t---d,    />/>.tf//q
                                        /W - 4A .J /.W        '
                                                                     .
                                                                            .   .
                                                                                    !   :'
                                                                                        '
                                                                                        v


                                               M i aelF.Urbanski
                                                 hiefUnitedStatesDistrictludge




1Atthesentencingheating,Dillmanwasgivenan opporfaznitytoobjecttothePSR anddidnotdo
so.Sent.Hr'gTz.,ECF No.133at9.NotdidDillmanobjectto theGuidelinesfinflingsitlthePSR.
Li at10.Hiscotm selatgued foraguidelinessentencebutmadeno atgum entrelated to thecareer
offenderdesignadon,orthej851enhancement.
